NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2006-7322


                                  MICHAEL J. POPE,

                                                             Claimant-Appellant,

                                           v.

                   ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                             Respondent-Appellee.

      Hugh D. Cox Jr., Greenville, North Carolina, for claimant-appellant.

       Martin F. Hockey, Jr., Commercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, argued for respondent-appellee. With him
on the brief were Jeanne E. Davidson, Director, Deborah A. Bynum, Assistant Director,
and David F. D’Alessandris, Attorney. Of counsel on the brief were David J. Barrans,
Deputy Assistant General Counsel, and Jamie L. Mueller, Attorney, United States
Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Bruce E. Kasold
                      NOTE: This disposition is nonprecedential.



 United States Court of Appeals for the Federal Circuit

                                       2006-7322

                                    MICHAEL J. POPE,

                                                         Claimant-Appellant,

                                          v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                        Respondent-Appellee.


      Appeal from the United States Court of Appeals for Veterans Claims in
      02-1552, Judge Bruce E. Kasold.

                          __________________________

                          DECIDED: May 1, 2009
                          __________________________


Before GAJARSA, DYK, and MOORE, Circuit Judges.

PER CURIAM.

      Michael J. Pope appeals a decision of the U.S. Court of Appeals for Veterans

Claims (Veterans Court) affirming a Board of Veterans’ Appeals decision denying his

claims related to postoperative residuals of a ventral hernia. See Pope v. Nicholson,

No. 02-1552, 2006 WL 1667039 (Vet. App. Apr. 25, 2006). Mr. Pope, relying on our

decision in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev’d sub nom.

Shinseki v. Sanders, 556 U.S. ---, 2009 WL 1045952 (2009), asserts that the Veterans

Court erred by improperly assigning him the burden of proving that a notice error under

38 U.S.C. § 5103 was prejudicial.
      Following Mr. Pope’s appeal, the Supreme Court of the United States reversed

our judgment in Sanders, holding that the burden of proving prejudicial error is properly

placed on the Veteran. See Shinseki v. Sanders, 2009 WL 1045952, at *8-9. In light of

the Supreme Court decision in Sanders, we affirm the Veterans Court.

                                            COSTS

      No costs.




2006-7322                                  2